Exhibit 10.6

 

STOCK ISSUANCE AGREEMENT

 

This Stock Issuance Agreement (this “Agreement”) is dated August 31, 2010, by
and between Charles Brand (the “Investor”) and EMRISE Corporation, a Delaware
corporation (the “Company”), whereby the parties agree as set forth herein. 
Certain terms are defined in Section 9 of this Agreement.

 

WHEREAS, the Company’s wholly owned subsidiary, Emrise Electronics Corporation
(“EEC”) owes a debt obligation under a Subordinated Contingent Secured
Promissory Note, dated August 20, 2008, as amended on November 20, 2009 and
August 31, 2010 (the “Note”); and

 

WHEREAS, in connection with the anticipated sale of the stock of EEC’s indirect
wholly owned subsidiary Advanced Control Components, Inc. (the “Sale
Transaction”), Investor has agreed to accept receipt of the shares of Common
Stock to be issued under this Agreement as partial payment of the Note, in
accordance with the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.

 

1.             Issuance of Stock.

 

(a)           Issuance of Common Stock.  Investor agrees to accept and the
Company agrees to issue to Investor that number of shares (the “Shares”) of the
Company’s common stock, $0.01 par value per share (the “Common Stock”), that
equals the quotient of $450,000 divided by 115% of the Volume Weighted Average
per share price for the day of the public announcement by Company of the Sale
Transaction and the two trading days immediately thereafter; provided, however,
no fractional shares shall be issued and in no event shall Company issue more
than 19.9% of the currently outstanding number of shares of Common Stock.

 

(b)           Shares Closing.  The closing for the purchase and sale of the
Shares (the “Shares Closing”) shall take place on the date on which the
conditions set forth in Section 4 shall be satisfied or duly waived, or if
Company and Investor mutually agree on a different date, the date upon which
they have mutually agreed (the “Shares Closing Date”).  At the Closing, Company
shall deliver a certificate registered in the name of Investor representing the
Shares, against delivery to Company by Investor of evidence of application of
$450,000 toward the principal of the Note (the “Receipt”).

 

2.             Representations, Warranties and Covenants of Company.  The
Company hereby represents and warrants to Investor as of the date hereof that:

 

(a)           Corporate Status.  Company is a corporation duly incorporated and
validly subsisting under the laws of the State of Delaware and has all requisite
corporate power and authority under its Certificate of Incorporation, as amended
(the “Certificate”), and corporate bylaws, as amended, to own and operate its
properties and assets and to carry on its business as now conducted.

 

1

--------------------------------------------------------------------------------


 

(b)           Authorization.  Company has all requisite corporate power and
authority to execute, deliver and perform this Agreement and all of its
obligations hereunder.  The execution, delivery and performance by Company of
this Agreement and the issuance and delivery of the Shares have been duly
authorized by all requisite corporate action on the part of Company.  Company is
duly qualified to transact business and is in good standing in each jurisdiction
in which the failure so to qualify would have a material adverse effect on its
business, properties or financial condition.  This Agreement constitutes a valid
and legally binding obligation of Company, enforceable against Company in
accordance with its terms, except as such may be limited by bankruptcy,
insolvency or other similar laws affecting the enforcement of creditors’ rights
in general and by general principles of equity.

 

(c)           Valid Issuance.  The Shares, when issued, sold, delivered and paid
for in accordance with the terms hereof, will be duly and validly issued, fully
paid and nonassessable, free of all liens, charges and encumbrances and not
subject to any preemptive rights, and will not be subject to restrictions on
transfer except as provided by Sections 3(f) and 3(g).

 

(d)           Litigation.  As of the date of this Agreement, there is no action,
suit, proceeding or investigation pending or currently threatened against
Company which questions the validity of this Agreement or the right of Company
to enter into it or to consummate the transactions contemplated hereby.  Except
as disclosed in the SEC Filings (as defined in Section 2(f), as of the date of
this Agreement there is no action, suit, proceeding or investigation pending or
currently threatened which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would materially adversely affect the
business, properties, operations, or financial condition of Company and its
subsidiaries, taken as a whole, as presently being conducted.

 

(e)           Compliance with Other Instruments.  The execution, delivery and
performance of this Agreement by Company and the consummation by Company of the
transactions contemplated hereby will not conflict with, or result in any
violation of, or constitute, with or without the passage of time and giving of
notice, either a default under any provision of its Certificate or bylaws or of
any instrument, judgment, order, writ, decree or material contract or an event
which results in the creation of any lien, charge or encumbrance upon any assets
of Company.  Company is not in violation of its Certificate or bylaws, or in
default in the performance or observance of any material provision of any
material instrument or contract to which it is a party or by which it is bound. 
No third party has any pre-emptive rights, or rights of first refusal or first
opportunity or similar rights to purchase, or to offer to purchase, all or any
part of the Shares.

 

(f)            Disclosure.  Investor acknowledges that all of the Company’s
annual, quarterly and current reports that were required to be filed with the
Securities and Exchange Commission (the “SEC”) pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) from January 1, 2009
through and including June 7, 2010 (the “SEC Filings”) are available at the
Company’s website or the website of the SEC.  As of their respective dates, the
SEC Filings (including all documents incorporated by reference therein) do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, except,
in the case of any SEC Filing, any statement or omission therein which has been
corrected or otherwise disclosed or updated in a subsequent SEC Filing.  The
audited consolidated financial statements of Company included or incorporated by
reference in the Annual Report for the Fiscal Year Ended December 31, 2009 as
filed on Form

 

2

--------------------------------------------------------------------------------


 

10-K and the unaudited consolidated financial statements contained in the
Quarterly Report for the Quarter ended March 31, 2010 as filed on Form 10-Q have
been prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis throughout the periods indicated
(“GAAP”) and with each other, except as may be indicated therein or in the notes
thereto and except that the unaudited financial statements may not contain all
footnotes and adjustments required by GAAP, and fairly and accurately present
the financial position of Company and its consolidated subsidiaries as at the
dates thereof and the results of their operations and statements of cash flows
for the periods then ended, subject, in the case of the unaudited interim
consolidated financial statements, to normal year-end adjustments, and
recognizing that the results of operations for interim periods are not
necessarily indicative of Company’ operations for any other interim period or
full fiscal year.

 

(g)           For purposes of this Agreement the term “Affiliate” means any
individual or entity directly or indirectly controlling, controlled by or under
common control with, a party to this Agreement. Without limiting the foregoing,
the direct or indirect ownership of 50% or more of the outstanding voting
securities of an entity, or the right to receive 50% or more of the profits or
earnings of an entity, shall be deemed to constitute control.

 

3.             Representations, Warranties and Covenants of Investor.  Investor
hereby represents and warrants to Company that:

 

(a)           Investor is an individual with full power, authority and
competence to execute and deliver this Agreement and perform his obligations
hereunder.  This Agreement constitutes Investor’s valid and legally binding
obligation, enforceable against Investor in accordance with its terms, except as
such may be limited by bankruptcy, insolvency or other similar laws effecting
the enforcement of creditors’ rights in general or by general principles of
equity.

 

(b)           Compliance with Other Instruments.  The execution, delivery and
performance of this Agreement by Investor and the consummation by Investor of
the transactions contemplated hereby will not conflict with, or result in any
violation of, or constitute, with or without the passage of time and giving of
notice, either a default under any provision of any instrument, judgment, order,
writ, decree or material contract or an event which results in the creation of
any lien, charge or encumbrance upon any assets of Investor.

 

(c)           Purchase Entirely for Own Account.  The Shares will be acquired
for Investor’s own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same and will not effect any such transaction except in compliance with the
registration requirements of the Securities Act of 1933, as amended (the “1933
Act”) or pursuant to an exemption therefrom such as SEC Rule 144 promulgated
under the 1933 Act (“Rule 144”).  Investor does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Shares.

 

(d)           Investment Experience.  Investor acknowledges that he can bear the
economic risk of his investment and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Shares.  Investor also represents he is an
“accredited investor” as that term is defined in Regulation D under the 1933
Act.

 

3

--------------------------------------------------------------------------------


 

(e)           Information Provided.  Investor has had full opportunity to ask
any and all questions of the officers of Company and to examine certain
documents of Company, including the SEC Filings.

 

(f)            Restricted Securities.  Investor understands that the Shares have
not been registered under the 1933 Act and therefore are “restricted securities”
under the federal securities laws and that under such laws and applicable
regulations, such Shares may be resold without registration under the 1933 Act
only in certain limited circumstances.  In this connection, Investor represents
that he is familiar with Rule 144, as presently in effect, and understands the
resale limitations imposed thereby and by the 1933 Act.

 

(g)           Legend.  It is understood that the certificates evidencing the
Shares may bear the following legend:  “The Securities evidenced by this
certificate have not been registered under the Securities Act of 1933, as
amended (the “Act”), and are “restricted securities” as defined in Rule 144
promulgated under the Act.  The securities may not be sold or offered for sale
or otherwise distributed except (i) pursuant to an effective registration
statement for the securities under the Act; (ii) in compliance with Rule 144; or
(iii) after receipt of an opinion of counsel reasonably satisfactory to Company
that such registration or compliance is not required as to said sale, offer or
distribution.”

 

4.             Conditions to Shares Closing.

 

(a)           Conditions of Investor’s Obligations at the Shares Closing.  The
obligations of Investor to Company at the Shares Closing are subject to the
fulfillment on or before the Shares Closing of each of the following conditions
by Company:

 

(i)            Representations and Warranties.  The representations and
warranties of Company contained in Section 2 hereof shall be true and correct on
and as of the Shares Closing Date with the same effect as though such
representations and warranties had been made on and as of the Shares Closing
Date, except for representations and warranties that speak as of a specific date
or time other than the Shares Closing Date (which need only be true and correct
in all material respects as of such date and time).

 

(ii)           Performance.  Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or before the Shares
Closing.

 

(iii)          Compliance Certificate.  The Chief Executive Officer, the
President or the Chief Financial Officer of Company shall deliver to Investor at
the Shares Closing a certificate, in the form attached as Exhibit A hereto,
certifying that the conditions specified in Sections 4(a)(i) and (ii) have been
fulfilled.

 

(iv)          Consummation of the Sale Transaction.  The Company and EEC shall
have completed the Sale Transaction.

 

(v)           Tender of Shares.  Company shall have issued and tendered for
delivery to Investor a certificate representing the Shares, subject only to
delivery of the Receipt in accordance with Section 1(b).

 

(vi)          Opinion of Counsel.  Investor shall have received an opinion of
counsel to Company in substantially the form attached hereto as Exhibit C.

 

4

--------------------------------------------------------------------------------


 

(b)           Conditions of Company’ Obligations at the Shares Closing.  The
obligations of Company to Investor at the Shares Closing are subject to the
fulfillment on or before the Shares Closing of each of the following conditions
by Investor:

 

(i)            Representations and Warranties.  The representations and
warranties of Investor contained in Section 3 hereof shall be true and correct
on and as of the Shares Closing Date with the same effect as though such
representations and warranties had been made on and as of the Shares Closing
Date.

 

(ii)           Performance.  Investor shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or before the Shares
Closing.

 

(iii)          Compliance Certificate.  Investor shall deliver to Company at the
Shares Closing a certificate, in the form attached as Exhibit D hereto,
certifying that the conditions specified in Sections 4(b)(i) and (ii) hereof
have been fulfilled.

 

(iv)          Consummation of the Sale Transaction.  The Company and EEC shall
have completed the Sale Transaction.

 

(v)           Payment of Purchase Price.  Investor shall have delivered to
Company the Receipt in accordance with Section 1(b), subject only to the
delivery by Company of a certificate representing the Shares.

 

5.             On the closing date, which is expected to occur on or about
[July 6,] 2010 (the “Shares Closing Date”), upon satisfaction or waiver of all
the conditions to closing set forth in this Agreement, (i) the Receipt for the
Shares will be delivered by the Investor to the Company against delivery of the
Shares, and (ii) the Company shall cause its transfer agent to release to the
Investor the number of Shares being purchased by the Investor (such release
shall be made through the facilities of The Depository Trust Company’s DWAC
system).  The provisions set forth in Exhibit B hereto shall be incorporated
herein by reference as if set forth fully herein.

 

6.             Miscellaneous.

 

(a)           This Agreement constitutes the entire understanding and agreement
between the parties with respect to the subject matter hereof, and there are no
agreements or understandings with respect to the subject matter hereof which are
not contained in this Agreement.  This Agreement may be modified only in writing
signed by the parties hereto.

 

(b)           The provisions of this Agreement are severable and, in the event
that any court or officials of any regulatory agency of competent jurisdiction
shall determine that any one or more of the provisions or part of the provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement and this Agreement shall be reformed and construed as if such
invalid or illegal or unenforceable provision, or part of such provision, had
never been contained herein, so that such provisions would be valid, legal and
enforceable to the maximum extent possible, so long as such construction does
not materially adversely effect the economic rights of either party hereto.

 

5

--------------------------------------------------------------------------------


 

(c)           All communications hereunder, except as may be otherwise
specifically provided herein, shall be in writing and shall be mailed, hand
delivered, sent by a recognized overnight courier service such as Federal
Express, or sent via facsimile and confirmed by letter, to the party to whom it
is addressed at the addresses set forth on the signature page hereto or such
other address as such party may advise the other in writing.

 

(d)           This Agreement shall be governed by and interpreted in accordance
with the laws of the State of Delaware for contracts to be wholly performed in
such state and without giving effect to the principles thereof regarding the
conflict of laws. To the extent determined by such court, the prevailing party
shall reimburse the other party for any reasonable legal fees and disbursements
incurred in enforcement of, or protection of any of its rights under this
Agreement.

 

6

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this Agreement.

 

 

 

 

EMRISE CORPORATION

 

 

 

 

 

By:

/s/ Carmine T. Oliva

 

 

Name:

Carmine T. Oliva

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

Address for Notice:

 

 

 

Emrise Corporation

 

 

 

 

 

 

 

Eatontown, NJ

 

 

 

Facsimile:

 

 

 

Email:

 

 

 

Attention: Chief Executive Officer

 

 

 

 

INVESTOR:

 

 

 

 

 

 

 

/s/ Charles Brand

 

 

 

Charles Brand

 

 

 

 

Address for Notice:

Charles Brand

 

 

 

Facsimile:

Email:

Taxpayer Identification Number:

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Not applicable

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF LEGAL OPINION
(subject to assumptions, qualifications and opinion committee review)

 

1.             The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware with corporate
power and authority to own its properties and assets, to carry on its business
as described in the Prospectus, and to perform its obligations under the
Agreement.

 

2.             The Shares to be issued and sold by the Company pursuant to the
Agreement have been duly authorized and reserved for issuance and, when issued
and paid for in accordance with the provisions of the Agreement, will be duly
and validly issued and fully paid and non assessable.

 

3.             The Stock Issuance Agreement has been duly authorized by all
necessary corporate action on the part of the Company and has been duly executed
and delivered by the Company.  The Agreement is a legal, valid and binding
obligation of the Company enforceable against it in accordance with its terms,
except as the enforceability thereof may be subject to or limited by
(a) bankruptcy, insolvency, reorganization, arrangement, moratorium, or other
similar laws relating to or affecting the rights of creditors, and (b) general
equitable principles, regardless of whether the issue of enforceability is
considered in a proceeding in equity or law.

 

4.             The execution and delivery of the Agreement and the performance
by the Company of its terms, including the issuance and sale of the Shares being
delivered on the date hereof, do not and will not, to our knowledge, conflict
with and do not and will not result in a material breach or violation by the
Company of any of the terms or provisions of, or constitute a default under, any
agreement of the Company identified in the Company’s Annual Report on Form 10-K
for the year ended December 31, 2009 and the Company’s other reports filed with
the Commission pursuant to the Securities Exchange Act of 1934, as amended, nor
will such actions result in any violation by the Company of the Certificate of
Incorporation or the Bylaws.

 

5.             Exempt from registration under the 1933 Act

 

--------------------------------------------------------------------------------